ICJ_153_AccessPacificOcean_BOL_CHL_2018-10-01_JUD_01_ME_04_FR.txt.                      607 	




                           OPINION DISSIDENTE DE M. LE JUGE AD HOC DAUDET



                       Existence d’une obligation de négocier — « Acta Protocolizada » de 1920 —
                     Echange de notes de 1950 — Processus de Charaña — Absence de contextualisation
                     par la Cour de l’obligation de négocier — Effet de l’accumulation des éléments —
                     Règle juridique et règle morale — Formalisme excessif — Obligation de moyen et
                     obligation de résultat — Nécessité de poursuivre le dialogue entre les Parties.

                        1. Je regrette vivement de n’avoir pu voter en faveur du dispositif de
                     l’arrêt de la Cour mais, avant d’indiquer mes points de désaccord et d’en
                     préciser les motifs, je tiens à dire dans les paragraphes 5 à 7 ­ci-­dessous que
                     je souscris à plusieurs éléments de la décision de rejet de la demande de la
                     Bolivie de reconnaître à son profit une obligation du Chili de négocier un
                     accès souverain à l’océan Pacifique.
                        2. La question d’un tel accès dont elle a été privée à la suite de la
                     « guerre du Pacifique » est très ancienne puisqu’elle est inscrite dans les
                     traités de 1895 — qui ne sont pas entrés en vigueur —, donc avant même
                     que le traité du 20 octobre 1904 ne fixe des frontières faisant de la Bolivie
                     un Etat dépourvu de littoral alors qu’auparavant elle en disposait d’un,
                     sur une longueur supérieure à 400 kilomètres et cela au profit d’un Etat,
                     le Chili, qui possède plus de 4000 kilomètres de côtes. On comprend sans
                     peine que cette situation soit vécue par la Bolivie comme une profonde
                     injustice. Mais c’était le droit d’une époque où Abraham König, ministre
                     plénipotentiaire du Chili en Bolivie, pouvait déclarer le 13 août 1900, sans
                     craindre ni démenti ni critique : « Nos droits sont nés de la victoire [dans
                     la « guerre du Pacifique »], loi suprême des nations. » 1 A ces droits s’ap-
                     pliquent les principes du droit intertemporel. La Cour ne peut donc tirer
                     aucune conclusion juridique de cette situation. Pour autant, le sentiment
                     d’injustice n’est pas à négliger car il explique la permanence de la revendi-
                     cation de la Bolivie à retrouver un accès perdu et la multiplicité des moyens
                     invoqués par ­celle-ci sans être nécessairement tous juridiquement fondés.
                        3. L’arrêt de la Cour expose les nombreux éléments factuels qui
                     s’étendent sur plus d’un siècle. Bien que ce ne soit qu’une remarque
                     mineure, j’indique ici au passage que j’aurais trouvé plus approprié de
                     combiner ces éléments factuels de la première partie de l’arrêt (« Contexte
                     historique et factuel ») avec les développements de la troisième partie
                     (« Les fondements juridiques allégués d’une obligation de négocier l’accès
                     souverain de la Bolivie à l’océan Pacifique ») au soutien de laquelle ils
                     viennent, de manière à éviter une impression, et parfois la réalité, de
                     redites concernant les faits.

                       1   Mémoire de la Bolivie, annexe 39.

                     104




5 CIJ1150.indb 204                                                                                      22/05/19 10:55

                     608 	    obligation de négocier un accès (op. diss. daudet)

                        4. Sur une si longue période, ces éléments factuels sont, par la force des
                     choses, nombreux et variés, comportant des actes bilatéraux ou unilaté-
                     raux de portées juridiques différentes, des déclarations et prises de posi-
                     tion politiques, mêlées d’actes juridiques, bref un ensemble complexe
                     constituant un écheveau dont il a fallu dénouer les fils. Dans cet exercice
                     difficile, il convenait de distinguer ce qui pouvait relever du juridique de
                     ce qui était constitutif de postures seulement politiques ou diplomatiques,
                     ou de références à des principes moraux auxquels l’onction juridique fai-
                     sait défaut.
                        5. Il en est allé ainsi de l’invocation par la Bolivie de l’estoppel que la
                     Cour ne pouvait évidemment pas retenir en l’espèce. Certes, d’un point de
                     vue moral, j’admets sans peine que le Chili ait, à plusieurs reprises, « souf-
                     flé le chaud et le froid », mais je partage les vues de la Cour qui ne pouvait
                     pas donner raison à la Bolivie, faute pour ­celle-ci de répondre aux condi-
                     tions posées par la jurisprudence rappelées aux paragraphes 158 et 159 de
                     l’arrêt. La Bolivie n’a en effet pas modifié ses demandes à son détriment
                     ou à l’avantage du Chili en se fondant sur les positions de c­elui-ci. La
                     Bolivie ne dit pas non plus avoir subi un « préjudice quelconque » (Fron‑
                     tière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun
                     c. Nigéria), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 303,
                     par. 57), qui aurait pu être constitué, par exemple, par des mesures d’ordre
                     économique, commercial ou autre prises par elle sur la base d’une posi-
                     tion du Chili, mais qui se seraient trouvées privées d’effet ou contrecarrées
                     à la suite d’un changement de comportement de ce dernier.
                        6. De même, s’agissant des attentes légitimes, la Bolivie invoque un
                     principe qui reçoit certaines applications en droit des investissements,
                     mais n’a pas fait son entrée dans le droit international général et se réduit
                     finalement ici au désordre moral créé par la non-­satisfaction des attentes
                     que la Bolivie s’était elle-même forgées en dehors de tout cadre juridique
                     établi.
                        7. A titre principal, la Bolivie s’est appuyée sur des éléments de nature
                     unilatérale ou concertée. Je partage la position de la Cour qui a écarté un
                     certain nombre d’entre eux jugés dépourvus de pertinence juridique et ne
                     pouvant donc pas être créateurs d’obligations juridiques à la charge du
                     Chili.
                        8. En revanche, je suis en désaccord avec la majorité de la Cour en ce
                     qu’elle n’a pas retenu plusieurs autres éléments qui, à eux seuls (et pour
                     chacun d’eux), auraient suffi à fonder une décision inverse de celle qu’a
                     retenue la Cour. J’examinerai en premier lieu les éléments en cause avant
                     d’exprimer mes réserves à l’égard de l’esprit dans lequel la Cour a conçu
                     le droit qu’elle devait appliquer en l’espèce.

                       I. Existence d’une obligation de négocier à la charge du Chili

                       9. Trois éléments sur lesquels je ne puis m’associer à la décision de la
                     Cour créent, à mon avis, une obligation de négocier à la charge du Chili.
                     Ce sont l’« Acta Protocolizada » de 1920, l’échange de notes de 1950 et le

                     105




5 CIJ1150.indb 206                                                                                    22/05/19 10:55

                     609 	     obligation de négocier un accès (op. diss. daudet)

                     processus de Charaña des années 1975 à 1978. Je les examinerai successi-
                     vement.

                                          a) L’« Acta Protocolizada » de 1920
                        10. Il a pour origine immédiate un mémorandum chilien du 9 sep-
                     tembre 1919 dans lequel l’ambassadeur du Chili à La Paz écrit : « Indé-
                     pendamment de ce qui a été établi par le traité de paix de 1904, le Chili
                     accepte d’entamer de nouvelles négociations visant à répondre à l’aspira-
                     tion de son voisin et ami, sous réserve que le Chili remporte le plébis-
                     cite. » 2 L’acte ou procès-­verbal qui suivra le 10 janvier 1920 rend compte
                     d’une série de réunions tenues à La Paz entre le ministre des affaires
                     étrangères de la Bolivie et le ministre plénipotentiaire envoyé spécial du
                     Chili. ­Celui-ci, « dûment autorisé par son Gouvernement, a formulé des
                     propositions ou soulevé des points essentiels … et a suggéré de les consi-
                     gner … dans un accord entre les deux parties » 3. Cet acte sera suivi d’épi-
                     sodes dont certains ne sont que des déclarations politiques alors que
                     d’autres présentent un contenu juridique s’insérant au milieu de c­ elles-ci.

                        11. L’acte ­ lui-même comprend des éléments précis, notamment le
                     point IV où il est dit que le Chili « entend déployer tous les efforts pour
                     que [la Bolivie] acquière un accès à la mer qui lui soit propre, en lui cédant
                     une partie importante de la zone située au nord d’Arica ainsi que de la
                     ligne de chemin de fer se trouvant sur les territoires devant faire l’objet du
                     plébiscite visé par le traité d’Ancón » 4, employant ainsi des termes qui, si
                     on y prête foi, indiquent une posture de négociation. Ces questions terri-
                     toriales seront reprises un peu plus tard par le Chili lorsque la note du
                     6 février 1923 du ministre chilien des affaires étrangères évoque, par le
                     moyen d’« une négociation directe », la conclusion d’« un nouveau
                     pacte … sans modifier le traité de paix ni rompre la continuité territoriale
                     du Chili » 5. Cette note est complétée par une deuxième note du 22 février
                     suivant. ­Celle-ci présente clairement ce qui est possible et ce qui ne l’est
                     pas aux yeux du Chili. L’auteur indique qu’il agit selon les instructions du
                     président de la République. Il y est expressément dit que le Chili n’accep-
                     tera jamais une formule qui romprait la continuité territoriale du pays. Ce
                     qui, a contrario, signifie que d’autres formules peuvent être trouvées,
                     confirmant une volonté de négocier.
                        12. Dès lors, les termes employés par des autorités officielles ayant le
                     pouvoir de s’exprimer au nom de l’Etat qu’elles représentent reflètent un
                     engagement du Chili à déclencher la procédure de négociation en vue
                     d’accorder un accès souverain de la Bolivie à l’océan en allant jusqu’à


                       2 Contre-­mémoire du Chili, annexe 117.
                       3 Mémoire de la Bolivie, annexe 101.
                       4 Contre-­mémoire du Chili, annexe 118.
                       5 Mémoire de la Bolivie, annexe 48.



                     106




5 CIJ1150.indb 208                                                                                    22/05/19 10:55

                     610 	     obligation de négocier un accès (op. diss. daudet)

                     identifier des zones qui pourraient lui être cédées en propre. Il ne s’agit
                     donc pas de simples intentions politiques mais bien de l’expression d’une
                     obligation que le Chili s’est imposée à l­ui-même.
                        13. A cela, le Chili objecte aujourd’hui que, en tout état de cause et à
                     supposer même que des éléments susceptibles d’engendrer des obligations
                     à sa charge aient figuré dans l’acte de 1920, ­celles-ci se trouveraient nulli-
                     fiées du seul fait que le représentant de la Bolivie avait l­ui-même précisé
                     dans l’acte que les déclarations qui s’y trouvaient ne comportaient pas de
                     dispositions créatrices de droits ou d’obligations pour les Etats. Le Chili
                     en déduit que le procès-­verbal de 1920 ne peut constituer, comme le pré-
                     tend la Bolivie, la source d’une obligation juridique que les Parties n’en-
                     tendaient pas contracter, faute pour cet instrument d’être juridiquement
                     contraignant. La Cour valide ce point de vue.
                        14. Or, à ce sujet, à la différence de la Cour, je pense que la déclaration
                     du ministre bolivien ne met pas en cause la procédure même de la négo-
                     ciation, mais uniquement sa possible substance. Comme toujours dans
                     cette affaire, il convient en effet de bien distinguer ce qui serait un engage-
                     ment de fond sur le contenu de la négociation d’un accès souverain de la
                     Bolivie à la mer (quelle serait la zone transférée, à quelles conditions,
                     selon quelles modalités et autres éléments de fond dont la Cour n’a d’ail-
                     leurs pas à connaître) de la procédure de négociation (qui est ce dont la
                     Cour doit traiter), au moyen de laquelle ces questions de fond seraient
                     susceptibles d’être réglées. Bien évidemment, les questions de fond qui
                     portent sur la souveraineté territoriale de l’Etat sont trop importantes
                     et trop sensibles pour que, au stade de l’acte de 1920 qui rapporte le
                     contenu de discussions de caractère préliminaire, les représentants des
                     Etats aient voulu s’engager sur ce terrain sans s’être auparavant soigneu-
                     sement assurés des positions des plus hautes autorités exécutives
                     et ­législatives de leurs pays respectifs ainsi que de l’état des opinions
                     publiques.
                        15. Ainsi se comprend la précision donnée par le ministre bolivien des
                     affaires étrangères que j’analyse comme visant seulement les éléments de
                     fond et pas autre chose. On pourrait d’ailleurs se demander pourquoi il
                     aurait apporté cette précision sur le caractère non contraignant des
                     échanges poursuivis, s’il pensait viser en même temps la procédure, c’est-
                     à-dire le fait même de recourir à la négociation. C’eût été incompréhen-
                     sible car totalement contraire aux intérêts de la Bolivie.

                       16. Il m’aurait donc paru fondé de donner raison à la Bolivie en consi-
                     dérant que l’acte de 1920, en ­lui-même et sans préjudice de sa place dans
                     un ensemble d’autres actes, présente un caractère contraignant.

                                    b) L’échange de notes des 1er et 20 juin 1950
                       17. Cet échange de notes entre l’ambassadeur de la Bolivie et le ministre
                     des affaires étrangères du Chili est également un objet de mon désaccord
                     avec la décision de la Cour.

                     107




5 CIJ1150.indb 210                                                                                     22/05/19 10:55

                     611 	     obligation de négocier un accès (op. diss. daudet)

                        18. La Bolivie voit dans cet échange « un traité au regard du droit
                     international, … dont les termes sont clairs et sans équivoque » 6, enga-
                     geant le Chili à lui permettre de disposer d’un accès souverain à l’océan
                     Pacifique. Ce point de vue est contesté par le Chili auquel la Cour donne
                     raison. ­Celui-ci estime que ces notes ne sont que l’expression de prises de
                     position d’ordre politique ou diplomatique ne constituant pas des engage-
                     ments juridiques par lesquels il serait obligé ; que les Parties ne disant pas
                     la même chose, il n’existe pas d’identité d’objet nécessaire à la constitu-
                     tion d’un accord ; enfin que la Bolivie n’a finalement pas assuré de suivi
                     puisqu’elle n’a pas répondu à la dernière note chilienne.
                        19. Pourtant, les notes de 1950 et les documents qui suivront me
                     semblent au contraire présenter les caractéristiques d’un acte juridique et
                     non pas seulement politique ou diplomatique, en ce qu’ils constituent un
                     ensemble élaboré du point de vue du fond et marquent la rencontre de
                     volontés exprimées par des personnes habilitées concernant un objet et un
                     but communs.
                        20. La note du 1er juin 1950 7 adressée au ministre chilien des affaires
                     étrangères par l’ambassadeur de Bolivie au Chili rappelle les épisodes suc-
                     cessifs du traité de 1895 et de l’acte de 1920, de la déclaration du Chili à
                     la Société des Nations le 1er novembre 1920, du message du président du
                     Chili au Congrès chilien en 1922, de la note du 6 février 1923, de la pro-
                     position Kellogg et du mémorandum Matte de 1926, ainsi que divers
                     autres entretiens. Sont ainsi mis en relief le caractère continu de la préten-
                     tion de la Bolivie et le lien entre les divers actes qui l’expriment.
                        21. La note exprime ensuite une proposition de la Bolivie citée au
                     paragraphe 51 de l’arrêt auquel on se reportera.
                        22. Se référant aux divers éléments de la note bolivienne, le ministre
                     chilien des affaires étrangères répond le 20 juin 1950 dans des termes rap-
                     portés au paragraphe 52 de l’arrêt auquel on se reportera également.
                        23. La note chilienne est à mes yeux parfaitement claire : le Chili se
                     déclare en réponse « prêt à engager officiellement des négociations directes
                     visant à rechercher une formule » (selon la traduction anglaise produite
                     par le Chili) ; « disposé à engager officiellement des négociations directes
                     visant à trouver une formule » (selon la traduction anglaise produite par
                     la Bolivie ; les italiques sont de moi) 8 rendant possible de donner à la
                     Bolivie un accès souverain à l’océan Pacifique. La « formule à trouver »
                     devra comprendre une compensation au profit du Chili.
                        24. Les deux notes émanent d’autorités compétentes pour parler au
                     nom de l’Etat, l’une étant ministre des affaires étrangères du Chili et
                     l’autre ambassadeur de Bolivie accrédité au Chili. La Cour dit au para-
                     graphe 117 que, contrairement à la pratique diplomatique habituelle, les
                     deux notes


                       6 Réplique de la Bolivie, par. 228.
                       7 Mémoire de la Bolivie, annexe 109A.
                       8 Ibid., annexe 109B ; contre-­mémoire du Chili, annexe 144.



                     108




5 CIJ1150.indb 212                                                                                    22/05/19 10:55

                     612 	       obligation de négocier un accès (op. diss. daudet)

                           « ne sont pas formulées de la même manière et ne reflètent pas non
                           plus des positions identiques, notamment en ce qui concerne la ques-
                           tion cruciale des négociations relatives à l’accès souverain de la Boli-
                           vie à l’océan Pacifique. L’échange de notes ne saurait donc être
                           considéré comme un accord international. »
                        Je ne partage pas cette conclusion. S’il est exact que les textes ne sont
                     pas identiques mot pour mot, en faire un motif de rejet de la thèse boli-
                     vienne fait montre d’un excessif formalisme dans la mesure où les textes
                     mentionnent tous les deux un accord pour entrer en négociations directes
                     et retiennent le même objet de la négociation relatif à l’accès souverain
                     de la Bolivie à l’océan Pacifique. La position du Chili d’« obtenir une
                     compensation de nature non territoriale tenant pleinement compte de
                     ses intérêts » (voir le paragraphe 52 de l’arrêt) se comprend par réfé-
                     rence à la préoccupation exprimée dans la note de la Bolivie tendant
                     à ce que « les deux peuples bénéficient d’avantages réciproques et à ce
                     que leurs intérêts véritables soient respectés » (voir le paragraphe 51 de
                     l’arrêt).
                        25. Que ces actes concordants, bien qu’ils ne soient « pas formulés de
                     la même manière », créent une obligation juridique à la charge du Chili de
                     négocier un accès souverain de la Bolivie à l’océan Pacifique me paraît
                     donc établi. La pratique ultérieure (notamment le mémorandum Trucco
                     de 1961) viendra le confirmer.
                        26. Il convient toutefois de noter que le processus ne prospérera finale-
                     ment pas. Le Chili en impute la responsabilité à la Bolivie qui aurait laissé
                     une note chilienne sans réponse, la Bolivie invoquant des difficultés dues
                     à l’opinion publique dans l’un et l’autre pays nécessitant de différer la
                     mise en œuvre d’un accord et l’ouverture de négociations auxquelles elle
                     n’a nullement semblé avoir pour autant renoncé.

                                   c) Le processus de Charaña des années 1975 à 1978
                        27. La déclaration commune de Charaña du 8 février 1975, signée par
                     les présidents Banzer de la Bolivie et Pinochet du Chili, est suivie d’une
                     série d’échanges de part et d’autre qui créent un « processus de Charaña »
                     s’étendant jusqu’en 1978. Cet épisode fait de ma part l’objet d’une lecture
                     différente de celle de la Cour.
                        28. De la déclaration elle-même la Bolivie dit qu’elle est un acte confir-
                     matif de l’engagement de négocier, tandis que le Chili prétend qu’elle
                     n’emporte aucune obligation juridique en rappelant qu’« un accord ou
                     une déclaration ne peut imposer une obligation juridique que si les parties
                     entendent créer des droits et obligations régis par le droit international »,
                     alors que, en l’occurrence, « une décision de poursuivre des discussions ne
                     démontre … aucune intention de créer une obligation juridique de négo-
                     cier » 9.

                       9   Contre-­mémoire du Chili, par. 7.11 a).

                     109




5 CIJ1150.indb 214                                                                                    22/05/19 10:55

                     613 	    obligation de négocier un accès (op. diss. daudet)

                        29. La déclaration de Charaña décide par ailleurs du rétablissement
                     des relations diplomatiques entre les deux pays. Or, ce rétablissement
                     était de nature conditionnelle puisque la Bolivie le subordonnait au res-
                     pect par le Chili d’une obligation de négocier un accès à la mer à son
                     profit. Dès lors, la reprise des relations diplomatiques étant intervenue et
                     de ce fait la condition étant réalisée, j’en déduis que le Chili a accepté
                     l’obligation de négocier.
                        30. La déclaration de Charaña mêle des éléments politico-­diplomatiques
                     et des éléments juridiques, ce qui est d’ailleurs tout à fait normal s’agis-
                     sant d’un document signé par les deux présidents de la République
                     qui doit aussi exprimer des vues politiques générales de solidarité et de
                     compréhension mutuelles. En même temps est donnée au point 4 de la
                     déclaration l’indication, rappelée au paragraphe 62 de l’arrêt de la
                     Cour, que « [l]es deux chefs d’Etat … ont décidé (selon la traduction
                     anglaise produite par la Bolivie) (« ont résolu » (selon la traduction
                     anglaise produite par le Chili) de poursuivre le dialogue » en vue de
                     « résoudre … les problèmes vitaux auxquels sont confrontés les deux
                     pays, notamment l’enclavement de la Bolivie » (les italiques sont de
                     moi). Ce problème de l’enclavement fait référence à l’accès souverain
                     à la mer dont il a été abondamment question au cours des étapes
                     précédentes.
                        31. Ainsi, la déclaration de Charaña exprime-t-elle une volonté com-
                     mune de négocier sur un objet clairement identifié, ce qui sera confirmé
                     dans les mois qui suivent. En effet, Charaña est un processus qui doit se
                     lire à travers les déclarations et prises de position successives de 1975
                     à 1978, date à laquelle les relations diplomatiques seront à nouveau rom-
                     pues. Ces échanges et déclarations pris ensemble constituent un bloc d’en-
                     gagements même si, pris individuellement, tous n’ont pas une portée
                     juridique égale.
                        32. De cet ensemble, on retiendra notamment les lignes directrices de
                     négociation proposées par la Bolivie au Chili le 26 août 1975, qui compre-
                     naient une proposition de cession de territoire à la Bolivie, dont la Cour
                     traite au paragraphe 64 de l’arrêt dans lequel elle rappelle les contre-­
                     propositions extrêmement détaillées du Chili qui seront acceptées par la
                     Bolivie. Ces propositions et contre-­    propositions pratiques et précises
                     doivent dès lors se comprendre comme manifestant une volonté commune
                     de négocier et non pas comme de simples déclarations générales de nature
                     politique, formulées sans intention de leur donner une suite dans une
                     négociation et donc sans portée juridique. D’autres notes sont encore pro-
                     duites, dont la Cour donne le détail aux paragraphes qui suivent de son
                     arrêt.
                        33. Cependant, en application du protocole complémentaire joint au
                     traité de Lima du 3 juin 1929, le Chili a dû demander au Pérou s’il consen-
                     tirait à ce que le Chili crée au profit de la Bolivie un corridor dans la
                     province d’Arica. Le Pérou l’a accepté à la condition que la zone qui
                     serait ainsi créée soit placée sous la souveraineté conjointe des trois Etats.
                     Le Chili a rejeté cette condition et les négociations entre le Pérou et le

                     110




5 CIJ1150.indb 216                                                                                    22/05/19 10:55

                     614 	       obligation de négocier un accès (op. diss. daudet)

                     Chili se sont ensuite enlisées. La Bolivie a protesté contre l’absence d’ef-
                     forts du Chili auprès du Pérou pour obtenir l’accord de ­celui-ci sur une
                     formule qui puisse être retenue.
                        34. Le processus de Charaña a donc été dense. Pris comme un tout
                     ainsi qu’il doit l’être et en dépit d’un mélange, au fil des mois et des épi-
                     sodes successifs, de formulations juridiques précises et de déclarations
                     purement politiques, diplomatiques et amicales, il a une importance juri-
                     dique évidente en ce qu’il fait mention sans équivoque de l’accès souve-
                     rain de la Bolivie à la mer et de la volonté de rechercher les moyens les
                     plus appropriés de le rendre possible, à la fois en termes d’identification
                     des territoires au profit de la Bolivie et en termes d’échanges compensa-
                     toires au profit du Chili. On est donc en présence d’une expression de
                     volonté de négocier qui oblige le Chili. Dans l’ensemble, il a été un intense
                     moment de négociations, comme le Chili le dit l­ui-même en reconnaissant
                     que : « des négociations suivies ont bel et bien porté sur un éventuel trans-
                     fert de souveraineté territoriale à la Bolivie visant à octroyer à ­celle-ci un
                     accès à l’océan Pacifique » 10 et, au paragraphe 127 de l’arrêt, il est dit que
                     les Parties ont « mené des négociations qui avaient un sens ».
                        35. Ainsi, à supposer même que la déclaration de Charaña n’établisse
                     par elle-même aucun engagement juridiquement contraignant, la pratique
                     subséquente faite de négociations dont la réalité est reconnue par le Chili
                     et dont la portée est soulignée par la Cour (mais sans cependant en tirer
                     de conséquence) justifie au contraire de mon point de vue la reconnais-
                     sance d’une obligation de négocier à la charge du Chili.
                        36. Certes, le processus échouera, comme ont échoué la mise en applica-
                     tion du traité de 1895, les échanges des années 1920, les notes de 1950, mais
                     ces échecs n’éteignent pas l’obligation juridique du Chili de négocier avec la
                     Bolivie qui perdure. La suite des événements qui se produisent jusqu’en 2011
                     confirme en effet la continuation des échanges jusqu’à cette date où le Chili
                     adopte une position radicale lorsque le président de la République déclare
                     à la tribune de l’Assemblée générale des Nations Unies qu’« il n’exist[ait]
                     pas de questions territoriales pendantes » entre les deux Etats, la situation
                     ayant été réglée une fois pour toutes par le traité de 1904 11. S’ensuit la sai-
                     sine de la Cour par la requête de la Bolivie du 24 avril 2013.
                        37. Je considère donc que la Cour aurait dû reconnaître une obligation
                     juridique du Chili de négocier un accès souverain de la Bolivie à l’océan
                     Pacifique, obligation créée par les trois instruments et processus de négo-
                     ciation décrits ­ci-­dessus.
                        38. Au-delà de ces éléments qui m’ont paru permettre de retenir une
                     obligation de négocier à la charge du Chili, j’éprouve des réserves à l’égard
                     de l’esprit dans lequel la Cour a conçu le droit applicable à l’affaire en
                     cause. J’y vois plusieurs dilemmes que j’aurais pour ma part affrontés dif-
                     féremment en m’efforçant de contextualiser l’obligation de négocier.


                       10   Contre-­mémoire du Chili, par 1.3.
                       11   Mémoire de la Bolivie, annexe 164.

                     111




5 CIJ1150.indb 218                                                                                      22/05/19 10:55

                     615 	       obligation de négocier un accès (op. diss. daudet)

                                 II. Contextualisation de l’obligation de négocier

                        39. Le point de droit central de la décision de la Cour consiste à pré-
                     server l’intégrité de la nature juridique de la négociation, dont elle dit au
                     paragraphe 91 de son arrêt qu’« elle fait partie de la pratique courante des
                     Etats dans leurs relations bilatérales et multilatérales », constituant ainsi
                     un outil essentiel et quotidien, notamment en vue du règlement pacifique
                     des différends. Ce souci a fondé la position rigoureuse de la Cour voulant
                     qu’un Etat ne peut être contraint d’entamer une négociation internatio-
                     nale ne résultant pas d’un engagement juridiquement contraignant à le
                     faire, qu’il découle d’un acte concerté, d’un acte unilatéral ou d’un prin-
                     cipe de droit international. Un engagement ainsi juridiquement fondé
                     garantit à l’Etat de ne pouvoir se trouver obligé de négocier « par sur-
                     prise » à la suite, par exemple, d’une déclaration faite dans des circons-
                     tances ou selon des modalités telles que, dans son esprit, elle n’exprimerait
                     pas une volonté objective de s’engager mais une simple option politique.
                        40. Il faut garder à l’esprit que la Cour est soumise à la contrainte de
                     l’avenir et du précédent. Certes, la Cour n’est pas tenue par la règle du
                     stare decisis, mais il ne lui est cependant pas facile de s’écarter de ce qui a
                     été précédemment jugé. La Cour doit donc être attentive au fait que ce
                     qui a été jugé aujourd’hui pourra demain être repris par les conseils et
                     avocats dans une affaire comparable. Ces considérations conduisent ainsi
                     la Cour à la prudence et ne l’incitent pas à sortir des chemins balisés ris-
                     quant d’ouvrir des pistes incertaines dans le cadre d’affaires ultérieures.
                     Nul ne peut contester le bien-fondé de cette attitude.
                        41. Toutefois, de mon point de vue, cette prudence n’avait pas lieu
                     d’être en l’espèce dans la mesure où, comme je l’ai dit plus haut, les
                     ­épisodes de 1920, 1950 et 1975 démontraient l’existence d’un engage-
                      ment juridique du Chili suffisant pour fonder son obligation de négocier.
                      En décidant autrement, la Cour a fait reposer son raisonnement sur un
                      positivisme particulièrement rigoureux ne prenant pas en compte l’effet
                      cumulatif d’éléments successifs invoqués par la Bolivie et établissant une
                      distinction excessivement étanche entre obligation juridique et obligation
                      morale ou politico-­diplomatique dans un cas où la nature de l­’obligation
                      de négocier invoquée par la Bolivie est demeurée incertaine.

                                       a) Séquences ou accumulation des éléments ?
                        42. A l’audience, la Bolivie a présenté l’argument selon lequel, « même s’il
                     n’y a pas un événement décisif — un moment magique où l’obligation est
                     créée —, la pratique historique accumulée peut avoir un « effet décisif » » 12.
                     Comme l’observe la Cour au paragraphe 174 de son arrêt, cet argument
                     « repose sur l’hypothèse qu’une obligation peut se faire jour par l’effet cumu-
                     latif d’une série d’actes même si elle ne repose pas sur un fondement juridique
                     spécifique ». Je regrette que la Cour ait, dans ce même paragraphe, rejeté la

                       12   Voir le compte rendu CR 2018/10, p. 15, par. 3 (Akhavan).

                     112




5 CIJ1150.indb 220                                                                                     22/05/19 10:55

                     616 	     obligation de négocier un accès (op. diss. daudet)

                     thèse de la Bolivie au motif qu’aucune obligation n’étant née de l’un quel-
                     conque des fondements qu’elle a invoqués pris isolément, « le fait de les consi-
                     dérer cumulativement ne saurait modifier ce résultat », suivant en cela la
                     thèse du Chili résumée par l’un de ses conseils par la formule imagée
                     « 0 + 0 + 0 = 0 ». Exact en arithmétique, le résultat de cette addition ne l’est
                     pas nécessairement en droit international, lequel n’est pas de l’arithmétique.
                     Et c’est précisément parce que le droit international n’est pas une science
                     exacte mais une science sociale que l’application de ses règles ne se fait pas
                     de manière mécanique. Or, ici, la Cour, à trop vouloir sauvegarder l’intégrité
                     des principes régissant la négociation et la pureté de l’obligation de manière
                     à éviter tout engagement survenu sans avoir été voulu, a opté dans ce para-
                     graphe de sa décision pour une application de la règle de droit largement
                     indifférente aux réalités historiques et politiques de l’espèce comme aux exi-
                     gences de la morale qui auraient dû permettre de contextualiser la règle.
                        43. Il n’y a en effet aucun motif de séquencer les actes pour les considé-
                     rer chacun isolément des autres puisqu’ils portent tous sur le même objet et
                     participent d’une même revendication d’ensemble. Certes, il y eut des inter-
                     ruptions dans la revendication, mais on admettra aisément qu’une question
                     aussi capitale que celle de l’accès à la mer pour la Bolivie devenue privée de
                     littoral présente pour elle un caractère récurrent ; en sorte que, dans cette
                     situation de cumul et de répétition, la solution de la Cour ne me paraît pas
                     s’imposer avec évidence. La même revendication de la Bolivie a été répétée
                     pendant plus d’un siècle. Dans l’espoir d’un résultat positif, la demande a
                     été formulée de diverses manières, selon diverses conditions et dans des
                     actes et comportements de natures variées. ­Ceux-ci, en retour, ont entraîné
                     de la part du Chili des réponses également variées dans leur contenu ou leur
                     intensité qui ont toujours émané de responsables premiers de la politique
                     étrangère. De telles prises de position doivent être considérées dans leur
                     globalité et ne peuvent être soumises au même régime qu’un acte unique et
                     isolé qui peut être examiné en soi et hors contexte. Les Parties ne s’y sont
                     d’ailleurs pas trompées, le Chili en plaidant le caractère séquentiel des
                     divers éléments de ce long processus dans lequel la Bolivie voit au contraire
                     une continuité. Le droit international pourtant n’ignore pas l’effet de la
                     répétition, elle est même requise dans certains cas comme élément permet-
                     tant de conférer un effet juridique à un acte (une protestation, par exemple).

                                          b) Règle juridique et règle morale
                        44. Dans certaines situations, la règle juridique et la règle morale se
                     rejoignent, comme il est d’ailleurs normal dans un système de droit dont
                     certains principes sont eux-mêmes issus d’une règle morale. La bonne foi
                     est de c­ eux-là. Non pas que l’une ou l’autre des Parties y ait manqué. Du
                     reste, comme l’a dit la Cour à plusieurs reprises, reprenant une formule de
                     l’arbitrage en l’Affaire du lac Lanoux (Espagne, France), Recueil des sen‑
                     tences arbitrales (RSA), vol. XII (1957), p. 305), « il est un principe général
                     de droit … selon lequel la mauvaise foi ne se présume pas » (voir Différend
                     relatif à des droits de navigation et des droits connexes (Costa Rica c. Nica‑

                     113




5 CIJ1150.indb 222                                                                                      22/05/19 10:55

                     617 	     obligation de négocier un accès (op. diss. daudet)

                     ragua), arrêt, C.I.J. Recueil 2009, p. 267, par. 150 ; Activités militaires et
                     paramilitaires au Nicaragua et contre c­elui-ci (Nicaragua c. Etats-Unis
                     d’Amérique), compétence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 437,
                     par. 101 ; voir également l’opinion dissidente du juge Yusuf dans l’affaire
                     relative à la Chasse à la baleine dans l’Antarctique (Australie c. Japon ;
                     Nouvelle-­Zélande (intervenant)), arrêt, C.I.J. Recueil 2014, p. 402, par. 54).
                        45. La Bolivie a souvent invoqué la bonne foi mais, comme on l’a vu
                     dans le cas de l’estoppel et des attentes légitimes, sans soubassement juri-
                     dique, elle était à elle seule inopérante.
                        46. La question de la bonne foi se pose différemment s’agissant des décla-
                     rations exprimées ou positions adoptées par le Chili désignées aujourd’hui
                     par ce dernier dans ses écritures et plaidoiries devant la Cour comme de
                     simples propos politico-­diplomatiques destinés à maintenir les bonnes rela-
                     tions entre les deux Etats. Je ne suis pas certain que le Chili pût sérieusement
                     penser améliorer les relations et entretenir l’amitié avec son voisin si, de pro-
                     pos délibéré, il faisait naître des espoirs qui, faute de s’inscrire dans une
                     obligation à sa charge, ne mèneraient qu’à des espérances déçues comme elles
                     le furent en effet. Je pense tout au contraire qu’un Etat de bonne foi comme
                     l’était certainement le Chili lorsqu’il faisait ces déclarations s’attendait à ce
                     qu’elles le conduisent un jour ou l’autre à une table de négociation avant que,
                     bien plus tard, devant la Cour et ex post, elles soient aujourd’hui considérées
                     comme n’étant que des propos de simple courtoisie diplomatique.
                        47. On pourra regretter que la Cour n’ait pas traité de ces aspects
                     moraux. En effet soit, comme je le pense, le Chili était sincère en s’affir-
                     mant désireux de trouver une solution au problème de l’enclavement de la
                     Bolivie sans que, assurément, une question aussi délicate mettant en jeu
                     des questions de souveraineté territoriale puisse trouver rapidement sa
                     solution. Ainsi les retards ou difficultés avaient-ils probablement un
                     caractère substantiel sans mettre en cause une volonté de recourir à la
                     négociation ; soit, deuxième hypothèse mais que je me plais à exclure,
                     pendant plus d’un siècle, le Chili aurait soigneusement marché sur le che-
                     min de crête étroit qui sépare la promesse politico-­diplomatique de la pro-
                     messe juridique en prenant bien soin de ne jamais tomber dans le versant
                     juridique. Admettre cette hypothèse poserait la question de savoir si la
                     sauvegarde de l’intégrité juridique de la procédure de négociation, instru-
                     ment privilégié des relations internationales, justifierait que ces mêmes
                     relations internationales puissent sans dommage reposer sur des compor-
                     tements moralement discutables et donc sur des bases peu fiables à l’heure
                     où les notions de bonne conduite ou de relations de confiance sont mises
                     en avant dans les rapports internationaux.
                        48. Certes, comme il a été dit une intention de négocier n’est pas une
                     obligation de le faire, mais je regrette que la Cour ne se soit pas posée la
                     question de savoir si, dès lors qu’une intention est répétée au fil des années
                     et souvent par les responsables premiers de l’Etat, la distinction entre la
                     notion d’intention et celle d’obligation ne devient pas difficilement lisible.
                     Encore faut-il être au clair sur la nature de cette dernière telle qu’elle est
                     invoquée par la Bolivie.

                     114




5 CIJ1150.indb 224                                                                                       22/05/19 10:55

                     618 	     obligation de négocier un accès (op. diss. daudet)

                                   c) Obligation de moyen ou obligation de résultat ?
                         49. L’ambiguïté de la position bolivienne sur ce point n’a-t-elle pas
                      compliqué le traitement de cette affaire dans la mesure où elle a introduit
                      une certaine équivoque sur la nature de l’obligation alléguée ? La demande
                      initiale telle qu’elle est énoncée dans la requête et le mémoire de la Bolivie
                      allègue que « le Chili a l’obligation de négocier avec la Bolivie en vue de
                      parvenir à un accord assurant à celle-ci un accès pleinement souverain à
                      l’océan Pacifique » 13. Selon la Bolivie, sa nature juridique décrite plus
                      amplement dans son mémoire est celle d’une « obligation positive, celle de
                      négocier de bonne foi en vue d’atteindre un résultat donné » 14 avec pour
                      effet que « [l]e fait que les Parties à la présente espèce soient tenues de
                      négocier pour atteindre un résultat bien défini confère une caractéristique
                      particulière à cette obligation, à savoir qu’elle subsistera jusqu’à ce que le
                      résultat en question ait été atteint » 15 ou, encore, « il s’agit d’une obliga-
                      tion de négocier visant à atteindre un résultat précis » 16. Clairement,
                      l’obligation ainsi visée est une obligation de résultat.
                         50. Dans sa réplique, la Bolivie atténue sa position et, rejetant la dis-
                      tinction binaire entre obligation de moyen et obligation de résultat,
                      invoque la notion d’obligation conditionnelle ou circonscrite en ce que
                      « l’obligation de négocier est conclue dans un cadre prédéterminé, imposé
                      aux Parties pendant la durée des négociations. Le résultat précis de ces
                      dernières n’est cependant pas prédéterminé puisqu’une large marge d’ap-
                      préciation est laissée aux Parties. » 17 En résumé, « [l]’obligation à l’exa-
                      men diffère d’une obligation de résultat, mais il s’agit d’une obligation de
                      négocier en vue de parvenir à un accord sur l’objectif qui a été convenu
                      entre les Parties (un accès souverain de la Bolivie à la mer) » 18. L’idée est
                      intéressante, surtout d’un point de vue doctrinal, d’une sorte de « cur-
                      seur » se plaçant a­ u-delà de l’obligation de moyen sans aller jusqu’à l’obli-
                      gation de résultat, mais le cas d’espèce n’en est pas clarifié. En effet, lors
                      des plaidoiries, la Bolivie a cette fois — et avec prudence — opté pour la
                      formule minimale lorsque l’un de ses conseils déclara au premier jour des
                      plaidoiries : « Le caractère modeste de la demande bolivienne est remar-
                      quable. Tout ce que la Bolivie réclame, c’est que le Chili revienne à la
                      table des négociations. » 19 Un autre conseil, en clôturant les plaidoiries de
                     la Bolivie, a cependant développé l’argumentation de la réplique rappelée
                     ­ci-­dessus, et les conclusions finales présentées par l’agent sont « demeurées
                      inchangées depuis la requête », ainsi que le souligne la Cour au para-
                      graphe 85 de l’arrêt 20.

                       13 Requête de la Bolivie, par. 32 a) ; mémoire de la Bolivie, par. 500 a).
                       14 Mémoire de la Bolivie, par. 221.
                       15 Ibid., par. 289.
                       16 Ibid., par. 290.
                       17 Réplique de la Bolivie, par. 118.
                       18 Ibid., par. 119.
                       19 CR 2018/6, p. 30, par. 30 (Akhavan).
                       20 CR 2018/10, p. 59‑60, par. 7-8 (Chemillier-­Gendreau).



                     115




5 CIJ1150.indb 226                                                                                      22/05/19 10:55

                     619 	       obligation de négocier un accès (op. diss. daudet)

                        51. Or, il est bien évident que plus la demande tend vers une obligation
                     de résultat, plus les chances de la voir satisfaite sont faibles car il faudra
                     s’assurer avec une certitude absolue qu’une obligation aussi contraignante
                     a effectivement été souscrite.
                        52. Dans son arrêt de 2015 sur l’exception préliminaire, la Cour a dit
                     que, si (arguendo) elle concluait qu’existait une obligation de négocier,
                     « il ne lui appartiendrait pas de prédéterminer le résultat de toute négocia-
                     tion qui se tiendrait en conséquence de cette obligation » (Obligation de
                     négocier un accès à l’océan Pacifique (Bolivie c. Chili), exception prélimi‑
                     naire, arrêt, C.I.J. Recueil 2015 (II), p. 605, par. 33). Mais, si l’obligation
                     n’est assurément pas une obligation de résultat, est-elle une simple obliga-
                     tion de moyen ?
                        53. Comme la Bolivie, je ne suis pas convaincu que les choses doivent
                     être vues sous cet angle alternatif. L’obligation qui pèse sur le Chili est
                     plus qu’une simple obligation de moyen en raison de l’objet clairement
                     défini de l’attribution à la Bolivie d’un accès souverain à la mer qui a
                     toujours été au centre de toutes les discussions entre les deux Etats.
                        54. La notion doctrinale d’« obligation liée » proposée par Paul Reu-
                     ter 21 place le curseur plus haut que l’obligation de moyen et plus bas que
                     l’obligation de résultat en répondant à ce qu’il appelle le « contexte » dans
                     lequel elle se situe. Dans le cas présent, des éléments disparates de valeurs
                     juridiques diverses répartis sur une longue période ont créé un contexte
                     qui aurait pu autoriser la reconnaissance d’une « obligation liée » permet-
                     tant alors à la Cour de considérer que l’on se trouvait en présence d’une
                     obligation dont l’objet était d’organiser une négociation ayant pour objec‑
                     tif clairement défini (ou une négociation tendant à) : l’accès souverain de
                     la Bolivie à l’océan Pacifique, assorti d’une juste compensation au profit
                     du Chili. La négociation tendant vers cet objectif devant se dérouler de
                     bonne foi, de manière qu’elle « ait un sens » (Plateau continental de la mer
                     du Nord (République fédérale d’Allemagne/Danemark ; République fédérale
                     d’Allemagne/Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 47, par. 85) et se
                     poursuive « autant que possible » (Application de l’accord intérimaire du
                     13 septembre 1995 (ex-­République yougoslave de Macédoine c. Grèce),
                     arrêt, C.I.J. Recueil 2011 (II), p. 685, par. 132 ; Application de la conven‑
                     tion internationale sur l’élimination de toutes les formes de discrimination
                     raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
                     C.I.J. Recueil 2011 (I), p. 131, par. 150, citant l’affaire du Trafic ferro‑
                     viaire entre la Lithuanie et la Pologne (avis consultatif, 1931, C.P.J.I. série
                     A/B no 42, p. 116)). Mais, comme il a été dit par la Cour permanente de
                     Justice internationale, dans son avis précité et par la Cour actuelle en
                     2010 en l’affaire relative à des Usines de pâte à papier sur le fleuve Uruguay
                     ((Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 68, par. 150),
                     « l’engagement de négocier n’implique pas celui de s’entendre ».
                        55. Du reste, peut-on encore parler de « négociation » quand on parle

                       21 P. Reuter, « De l’obligation de négocier », Il processo internazionale : studi in onore di

                     Gaetano Morelli, Milan, Giuffré, 1975, p. 711 et suiv.

                     116




5 CIJ1150.indb 228                                                                                                     22/05/19 10:55

                     620 	     obligation de négocier un accès (op. diss. daudet)

                     d’obligation de résultat ? Certes, la Cour dit au paragraphe 86 de son
                     arrêt que les Etats « peuvent accepter d’être liés par une obligation de
                     négocier », mais, lorsque cette obligation comprend un résultat prédéter-
                     miné, la notion de négociation a-t-elle toujours un sens ? Peut-on considé-
                     rer que cette situation est cohérente avec la caractéristique de la
                     négociation qui est de laisser les parties libres à tout moment de la sus-
                     pendre, de l’interrompre et finalement « de ne pas s’entendre » ? Hormis
                     l’exigence du respect du principe de la bonne foi et de ses applications
                     dans le cadre de la négociation, c’est la liberté qui domine. ­Celle-ci est
                     mince si elle se réduit aux discussions sur les moyens de parvenir à un
                     résultat fixé d’avance. En définitive, sauf cas tout à fait particuliers comme
                     celui des négociations en matière de désarmement nucléaire — la Cour
                     ayant noté, dans son avis consultatif sur la question de la Licéité de la
                     menace ou de l’emploi d’armes nucléaires, que l’article VI du traité sur la
                     non-­prolifération des armes nucléaires énonçait une « obligation … de
                     parvenir à un résultat précis » (C.I.J. Recueil 1996 (I), p. 264, par. 99) —,
                     la notion d’obligation de résultat est-elle compatible avec la négociation ?
                     Je regrette que la Cour n’ait pas saisi l’occasion présente pour approfon-
                     dir, davantage qu’elle ne l’a fait, l’examen de ces questions délicates et
                     peu claires car c’est un point sur lequel sa parole était attendue.

                                                      Conclusion

                        56. Je regrette infiniment le rejet massif des positions de la Bolivie qui,
                     avec le sentiment d’injustice qu’elle éprouve, voit s’effondrer ses espoirs
                     qu’une décision de la Cour contraigne le Chili à venir à la table de négo-
                     ciations en vue de lui attribuer une portion de côte qui serait le poumon
                     manquant à tout Etat dépourvu de littoral. Il va sans dire que ces effets
                     n’ont pas échappé à la Cour, mais est-il besoin de rappeler que l’article 38
                     de son Statut oblige la Cour à statuer sur la base du droit ? Certes, les
                     conceptions du droit et de ses exigences peuvent ne pas être uniformes, ce
                     qui conduit à des options différentes et parfois à des opinions dissidentes,
                     mais il s’agit d’appliquer le droit dont on connaît la rigueur.
                        57. Dans cette perspective, le paragraphe 176 de l’arrêt mérite grande
                     attention. Il montre que la question de l’accès souverain de la Bolivie à la
                     mer n’est pas close par l’arrêt rendu qui est tout sauf une porte qui se
                     ferme. L’argumentation de la Bolivie n’a pas convaincu la majorité, mais
                     la Cour, dans ce paragraphe, est loin d’avoir seulement voulu établir une
                     « fiche de consolation » pour la Bolivie. En réalité, il traduit les limites des
                     possibilités d’action de la Cour, qui règle les différends sur la base du
                     droit international et pas autrement, sauf si les parties lui demandent de
                     statuer en équité (ce qui eût peut-être été un choix judicieux pour des
                     Etats animés d’un désir sincère de mettre un point final à ce lourd héri-
                     tage du conflit ancien que fut la « guerre du Pacifique »). Ces limites étant
                     ainsi tracées, la Cour a pour souci que le différend ne perdure pas et que
                     sa décision ne soit pas lue comme une sorte de fin de non-­recevoir, auto-
                     risant que les choses restent en l’état.

                     117




5 CIJ1150.indb 230                                                                                      22/05/19 10:55

                     621 	     obligation de négocier un accès (op. diss. daudet)

                        58. A cet égard, l’arrêt, si éprouvant soit-il pour la Bolivie, peut, si les
                     Parties le veulent bien, favoriser un nouveau rebond vers une négociation
                     non pas imposée mais voulue de part et d’autre dans un état d’esprit
                     renouvelé. En effet, on peut s’interroger sur les chances de succès d’une
                     négociation engagée sur une base contrainte. En revanche, j’espère qu’une
                     fois passé le temps des déceptions et frustrations d’un côté, de la victoire
                     satisfaite de l’autre, les esprits revenus à plus de sérénité sauront correcte-
                     ment apprécier les enjeux. Ce n’est pas ici le lieu de les évoquer. C’est aux
                     Etats eux-mêmes de le faire en introduisant l’indispensable mesure dans
                     les revendications d’un côté et les possibilités de les satisfaire de l’autre
                     par un jeu équilibré de concessions mutuelles, en ayant à l’esprit que les
                     relations de bon voisinage entre les Etats sont une des clefs du bonheur
                     des peuples grâce aux progrès que permettent les coopérations écono-
                     miques, commerciales et culturelles entre des acteurs qui sauront trouver
                     dans leurs actions communes les sources de leur développement. C’est
                     ainsi que je comprends la formulation du paragraphe 176 de l’arrêt de la
                     Cour et plus particulièrement sa dernière phrase. J’attache la plus grande
                     importance à ce texte, en espérant que ce point de vue sera partagé par la
                     Bolivie et le Chili qui sauront alors, avec raison, satisfaire la demande de
                     la première à un accès souverain à la mer en consentant au second les
                     compensations légitimes qu’il est en droit de recevoir.

                     (Signé) Yves Daudet.




                     118




5 CIJ1150.indb 232                                                                                     22/05/19 10:55

